Citation Nr: 0826542	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-26 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for neuroendocrine tumor of 
the small bowel with metastasis to the liver, to include as 
secondary to exposure to herbicides and radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1973.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran's neuroendocrine tumor of the small bowel with 
metastasis to the liver is related to military service, or to 
any incident therein, to include as due to exposure to 
herbicides and radiation.


CONCLUSION OF LAW

Neuroendocrine tumor of the small bowel with metastasis to 
the liver was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to exposure to herbicides and 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in February 2004 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 


Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  VA examinations have not 
been accorded the veteran, because there is no evidence that 
the veteran had the disability on appeal during service or 
that it is related to military service.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records are negative for 
diagnosis of any tumor or carcinoma of any kind.

After separation from military service, a December 2002 
letter from a private physician stated that the veteran had a 
diagnosis of low grade neuroendocrine cancer with metastasis 
to the liver.  The private physician also stated that "[i]t 
is possible that [the veteran] has had cancer for as long as 
one to two years prior to this diagnosis, or longer."  The 
medical evidence of record shows that neuroendocrine tumor of 
the small bowel with metastasis to the liver has been 
consistently diagnosed since December 2002.

A December 2004 VA Agent Orange Registry examination report 
stated that the veteran did not serve in Vietnam or Korea, 
but stated that he moved barrels on a dock and sprayed fence 
lines in California and Texas.  After a physical examination, 
the examiner listed the illnesses thought to be associated 
with exposure to Agent Orange.  The veteran's claimed 
disorder was not listed.

A November 2006 letter from a private physician stated that 
during the veteran's period of military service he served at 
Fort Dix, New Jersey, Fort Bliss, Texas, and Fort Berry, 
California.

[A]t Ft. Bliss, he worked on the loading 
docks. At that time, he handled barrels 
of Agent Orange as well as several other 
caustic chemical substances.  On several 
occasions during this time, multiple 
spills of Agent Orange occurred and he 
experienced direct cutaneous exposure and 
was required to clean up these spills.  
In addition, he was also required to 
spray foliage around the perimeter of the 
base.

During his service at Ft. Berry, he 
served as a missile crewman and was 
responsible for maintaining and cleaning 
missiles and other related equipment.  He 
was advised by a retired military 
engineer that the missile solvent used to 
clean the missiles was also highly 
carcinogenic. . . .

Most relevant to this petition is the 
fact that [the veteran] suffers from a 
metastatic carcinoma of neuro-endocrine 
origin (metastatic carcinoid tumor).  To 
date, no scientific body (including the 
American Cancer Society) has ruled out 
the possibility of causation of this 
illness secondary to Agent Orange 
exposure. . . . 

Additionally, [the veteran] has no family 
history of any type of neuro-endocrine 
tumor.  No other potential etiological 
factors have been identified in his case.

The veteran claims that his neuroendocrine tumor of the small 
bowel with metastasis to the liver was caused by exposure to 
herbicides and radiation during military service.  
Presumptive service connection for a disability based upon 
exposure to radiation can be awarded on two different legal 
bases.  The first basis is a presumptive basis for diseases 
specific to radiation-exposed veterans under 38 C.F.R. § 
3.309(d).  The second basis is based on exposure to ionizing 
radiation with the subsequent development of a radiogenic 
disease under 38 C.F.R. § 3.311.

There are certain diseases that are presumptively 
service-connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Initially, it is 
noted that cancer of the small intestine, liver, and colon 
are among the diseases subject to presumptive service 
connection due to radiation exposure.  See 38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).  However, the veteran is 
not a radiation-exposed veteran for VA purposes as he did not 
participate in a radiation-risk activity.  See 38 C.F.R. § 
3.309(d)(3)(ii).  Accordingly, presumptive service-connection 
for exposure to radiation is not warranted under 38 C.F.R. 
§ 3.309.

Radiogenic diseases may also be service-connected pursuant to 
38 C.F.R. § 3.311 if the veteran was exposed to ionizing 
radiation.  Cancer of the liver, colon, and rectum are 
radiogenic diseases for the purposes of 38 C.F.R. § 3.311.  
However, there is no evidence whatsoever that the veteran was 
ever exposed to ionizing 


radiation.  The veteran did not participate in the 
atmospheric testing of nuclear weapons, did not serve in the 
occupation of Hiroshima or Nagasaki, and did not otherwise 
serve in any place or manner which would indicate that he may 
have been exposed to ionizing radiation.  Accordingly, 
presumptive service-connection for exposure to radiation is 
not warranted under 38 C.F.R. § 3.311.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

In this case, the veteran claims that he developed 
neuroendocrine tumor of the small bowel with metastasis to 
the liver, to include as the result of exposure to Agent 
Orange and other herbicides.  The evidence of record reveals 
that the veteran did not serve in Vietnam.  He is not 
therefore presumed under 38 U.S.C.A. § 1116(f), to have been 
exposed to herbicide agents, to include Agent Orange.  In 
addition, there is no evidence of record other than the 
veteran's own statements that he was exposed to herbicide 
agents during his period of active military service.  Even if 
the evidence of record showed that the veteran was exposed to 
herbicide agents, to include Agent Orange, the medical 
evidence of record does not show a current diagnosis of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  Cancer of 
the bowel with metastisis to the liver is not a presumptive 
disorder under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

In this regard, the medical evidence of record does not 
relate the veteran's neuroendocrine tumor of the small bowel 
with metastasis to the liver to military service, to include 
exposure to radiation or herbicides.  The veteran's service 
medical records are negative for any diagnoses of any tumor 
or carcinoma.  While the veteran has a current diagnosis of 
neuroendocrine tumor of the small bowel with metastasis to 
the liver, the medical evidence shows that it was not 
diagnosed until December 2002, approximately 29 years after 
separation from military service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, the December 2002 letter from a private 
physician stated that the veteran may have had the "cancer 
for as long as one to two years prior to this diagnosis, or 
longer."  The 1 to 2 year time frame clearly indicates that 
the cancer arose many years after separation from military 
service.  The words "or longer" allow for a possibility of 
it existing prior to 1 to 2 years before the diagnosis.  
However, the cited 1 to 2 year time frame, when compared to 
the time elapsed between separation from military service and 
diagnosis, does not demonstrate an etiological opinion 
relating the veteran's currently diagnosed disorder to 
military service nearly 30 years ago.

The November 2006 letter from a private physician included a 
specific discussion of the veteran's exposure to Agent Orange 
and other carcinogenic chemicals.  However, all of this 
information was received from the veteran's reported history, 
not from verified sources.  The veteran's statements alone 
are not sufficient to show 


that he was exposed to Agent Orange during his period of 
military service at Fort Dix, Fort Bliss, or Fort Berry.  The 
Department of Defense has issued a report on all known 
incidents of herbicide use outside of Vietnam.  See 
http://www1.va.gov/agentorange/docs/Report_on_DoD_Herbicides_
Outside_of_Vietnam.pdf.  This report does not list any 
herbicide use of any kind at Fort Dix, Fort Bliss, or Fort 
Berry at any time whatsoever.  In addition, the report does 
not include any known use of herbicides outside of Vietnam 
during the entire duration of the veteran's period of 
military service.  Accordingly, the November 2006 letter is 
not competent evidence of an etiological relationship between 
the veteran's claimed disorder and herbicide exposure, as it 
relies on a reported history which is not substantiated in 
any manner.

Furthermore, even if the veteran was shown to have been 
exposed to herbicides or carcinogenic agents during military 
service, the November 2006 letter does not establish an 
etiological relationship for VA purposes.  The only statement 
in the letter which can be interpreted as an etiological 
opinion of any kind is "[t]o date, no scientific body 
(including the American Cancer Society) has ruled out the 
possibility of causation of this illness secondary to Agent 
Orange exposure."  However, this simply states that Agent 
Orange has not been ruled out as a cause of the veteran's 
disorder, it does not state that it actively was caused by 
Agent Orange or even that it was likely caused by Agent 
Orange.  The Board notes that this statement is, at best, 
entirely speculative and does not create an adequate nexus 
for the purposes of establishing service connection.  Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the veteran's 
claim that does little more than suggest a possibility that 
his illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicated that the alleged disorder 
"may or may not" exist or "may or may not" be related, is 
too speculative to establish the presence of the claimed 
disorder or any such relationship); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise submitted by 
appellant that only raises 


the possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death).  Accordingly, the November 2006 letter from 
a private physician is not competent evidence that the 
veteran's neuroendocrine tumor of the small bowel with 
metastasis to the liver is related to military service, to 
include exposure to radiation or herbicides.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed neuroendocrine tumor of the 
small bowel with metastasis to the liver is related to 
military service, or to any incident therein, to include as 
due to exposure to herbicides and radiation.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed 
neuroendocrine tumor of the small bowel with metastasis to 
the liver is related to military service, or to any incident 
therein, to include as due to exposure to herbicides and 
radiation.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no competent medical evidence of record 
that relates the veteran's neuroendocrine tumor of the small 
bowel with metastasis to the liver to military service, or to 
any incident therein, to include as due to exposure to 
herbicides and radiation.  As such, service connection for 
neuroendocrine tumor of the small bowel with metastasis to 
the liver is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record that relates the veteran's 
neuroendocrine tumor of the small bowel with metastasis to 
the liver to military service, or to any incident therein, to 
include as due to exposure to herbicides and radiation, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER


Service connection for neuroendocrine tumor of the small 
bowel with metastasis to the liver, to include as secondary 
to exposure to herbicides and radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


